Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 1 of 10 PageID #: 68




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OFMISSOURI
                         SOUTHEASTERN DIVISION

BRANNON L. MACKINS,                    }
                                       )
                   Movant,             )
                                       )
      vs.                              )       No. l:20-CV-00108 SNLJ
                                       )
UNITED STATES OF AMERICA,              )       No. 1:16-CR-00009 SNLJ
                                       )       (related criminal case number)
                   Respondent.         )

                         MEMORANDUM AND ORDER

                                   Introduction

     This case is before the Court on Brannon L. Mackins Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside or Correct a Sentence by a Person in Federal Custody.

Mackins is presently serving a 108-month sentence in the Bureau of Prisons

following his guilty plea to an Indictment charging him with being a previously

convicted felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(l).

Relying on Rehaif v. United States, 139 S.Ct. 2191 (2019), Mackins asserts the

Indictment was defective because it did not include an allegation that he knew he

had previously been convicted of a crime punishable by imprisonment for more than

one year. For the reasons stated below, this Court will deny Mackins' petition

without an evidentiary hearing.

                                           1
Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 2 of 10 PageID #: 69




                       Factual and Procedural Back1:round

       On December 4, 2015, law enforcement officers observed Mackins, who had

an outstanding felony warrant for his arrest, walking on a sidewalk in Cape

Girardeau, Missouri. Docket No. 1:16-CR-00009-SNLJ, Doc. # 33 (Presentence

Investigation Report, hereafter "PSR") , 12; United States v. Mackins, 702

Fed.Appx. 485, 486 (8th Cir. 2017) (unpublished). When officers exited their

patrol cars to speak with him, Mackins evaded them and quickly walked into a

residential backyard. Id. After Mackins became effectively trapped in the fenced-

in yard, he provided officers with a fictitious name, date of birth, and social security

number. Id. Following a brief investigation on scene,             officers   confirmed

Mackins' identity and attempted to place him in handcuffs. Id. at 487. Mackins

physically resisted arrest. During a prolonged and "substantial struggle," Mackins

repeatedly attempted to reach for one of his pockets. Id. Officers were eventually

able to secure Mackins in handcuffs and he was taken into custody. Id. A 9mm

semi-automatic pistol was recovered from the pocket Mackins was continuously

reaching for during the struggle. Id.; PSR , 14. The pistol was loaded with one

round in the chamber and seven rounds in the magazine. Id. Mackins also had

approximately four grams of methamphetamine on his person. Id. A criminal

record check revealed Mackins had several felony convictions and was an active


                                           2
Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 3 of 10 PageID #: 70




parole absconder. PSR ~ 40.

      In January 2016, a grand jury in the Eastern District of Missouri returned an

Indictment charging Mackins with being a previously convicted felon in possession

of firearm, in violation of 18 U.S.C. § 922(g)(l). Doc. # 1, 2. Assistant Federal

Public Defender (AFPD) Jennifer L. Booth was appointed to represent Mackins in

the case. Doc.# 8, 10. On March 22, 2016, Mackins pled guilty to the Indictment

pursuant to a written guilty plea agreement. Doc. # 24, 25. This Court accepted

Mackins' guilty plea and ordered the United States Probation Office to prepare a

Presentence Investigation Report (PSR) prior to sentencing.

      As part of the sentencing guidelines calculations, the PSR outlined Mackins'

criminal history. Among other convictions, Mackins was convicted of two separate

felony offenses in the Circuit Court of New Madrid County, Missouri related to a

July 2007 shooting. PSR   ~   40 (docket no. 07NM-CR00881). According to court

records, Mackins pied guilty to the felony offense of Assault in the Second Degree

(for "knowingly caus[ing] physical injury to [the victim] by means of a deadly

weapon by shooting him") and the felony offense of Unlawful Use of a Weapon (for

"knowingly exhibit[ing], in the presence of one or more persons a gun, a weapon

readily capable of lethal use, in an angry or threatening manner"). Id. On June 10,

2008, Mackins was sentenced to serve a total of ten (10) years in the Missouri


                                        3
Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 4 of 10 PageID #: 71




Department of Corrections as a result of these convictions. Id. Six years later, in

May 2014, Mackins was released from incarceration and placed on parole

supervision. Id.

      Because at least one of these convictions qualified as a "crime of violence,"

the PSR determined the base offense level was 20 pursuant to U.S.S.G.

§ 2K2.l(a)(4)(A). PSR ,r 23. The PSR also recommended that four levels should

be added pursuant to U.S.S.G. § 2K2.l(b)(6)(B) because Mackins possessed the

firearm in connection with another felony offense. PSR         ,r   24. After applying a

three-level deduction for acceptance of responsibility, the PSR's recommended total

offense level was 21. PSR    ,r,r 30-32.   The PSR further determined that Mackins

had a total of five criminal history points, establishing a criminal history category of

III. PSR ,r,r 40-44. Based on these calculations, the PSR recommended a guideline

imprisonment range of 46-57 months. PSR ,r 69.

      The government objected to the guidelines calculations in the PSR. Doc.#

27. In the government's view, Mackins' conduct warranted a six-level "Official
Victim" enhancement under U.S.S.G. § 3Al .2(c)(l). which applies when a

defendant assaults a law enforcement officer "in a manner creating a substantial risk

of serious bodily injury." At sentencing, the government presented testimony from

one of the officers involved in Mackins' arrest. Doc. # 40. After considering the

testimony, this Court expressly found the evidence was sufficient to support
                                            4
    Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 5 of 10 PageID #: 72




    application of the enhancement. Mackins' total offense level was accordingly

    raised to 27, resulting in an advisory guideline range of 87-108 months. Upon full

    consideration of the statutory sentencing factors in 18 U.S.C. § 3553(a). this Court

    ultimately imposed a top-of-the-guideline sentence of 108 months' imprisonment,

    followed by a three-year term of supervised release. Doc. # 43, 44.

          Mackins appealed his sentence, specifically challenging the application of the

    six-level "Official Victim" enhancement. The Court of Appeals affirmed the

    sentence in an unpublished opinion issued on July 28, 2017. United States v.

    Mackins, 702 Fed.Appx. 485 (8th Cir. 2017) (per curiam). The mandate was issued

    on August 30, 2017.

          Mackins has now filed a motion to vacate his conviction and sentence in light

    of Rehaif, where the Supreme Court held the government must prove a defendant

    knew he belonged to the relevant category of persons barred from possessing a

    firearm in a prosecution under 18 U.S.C. § 922(g). Rehaif, 139 S.Ct. at 2200.                              1




             General Standard for Ineffective Assistance of Counsel Claims

          In order to prevail on a claim alleging ineffective assistance of counsel, the

    movant has the burden of proving his claims for relief by a preponderance of the

    evidence. The Supreme Court of the United States established the applicable
1At issue in Rehaifwas the defendant's knowledge of his status as an unlawful alien. The holding prospectively
extends to all nine categories of persons prohibited from possessing firearms under 18 U.S.C. § 922(g). including those
convicted of a crime punishable by imprisonment for more than one year.

                                                          5
 Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 6 of 10 PageID #: 73




standard in Strickland v. Washington, 466 U.S. 668 (1984). A movant must plead

and prove two related but independent issues. First, the movant must show that

counsel's performance was deficient. This requires showing that counsel made

errors so serious that counsel was not functioning as the "counsel" guaranteed by the

Sixth Amendment. Id. at 687. Second, a movant must show that the deficient

performance prejudiced the defense. This requires showing that counsel's errors

were so serious as to deprive the movant of a fair trial, i.e., a trial whose result is

reliable. Id.

       The first prong of the Strickland test, that of attorney competence, is applied

in the same manner to guilty pleas as it is to trial convictions. The prejudice prong,

however, is different in the context of guilty pleas. Instead of merely showing that

the result would be different, a defendant who has pled guilty must establish that

"there is a reasonable probability that, but for counsel's errors, he would not have

pleaded guilty and would have insisted on going to trial." Hill v. Lockhart, 474 U.S.

52. 59 (1985).

       A motion filed under 28 U.S.C. • 2255 should be denied without an

evidentiary hearing when the court records conclusively show thatthe movant is not

entitled to relief. The statute provides, in pertinent part:

       Unless the motion and the files and records of the case conclusively
       show that the prisoner is not entitled to relief, the court shall ... grant
                                           6
  Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 7 of 10 PageID #: 74




       a prompt hearing thereon.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United

 States District Court states:

       The motion, together with all the files, records, transcripts, and
       correspondence relating to the judgment under attack, shall be
       examined promptly by the judge to whom it is assigned. If it plainly
       appears from the face of the motion and any annexed exhibits in the
       prior proceedings in the case that the movant is not entitled to relief in
       the district court, the judge shall make an order for its summary
       dismissal and cause the movant to be notified.

       The movant bears the burden of establishing the need for an evidentiary

 hearing, and the district court is vested with discretion in determining whether to

 hold such a hearing. United States v. Oldham, 787 F.2d 454, 457 (8th Cir. 1986).

 In exercising that discretion, the district court must determine whether the alleged

 facts, if true, would entitle the movant to relief. Payne v. United States, 78 F.3d

-. 343, 347 (8th Cir. 1996). When all the information necessary for the court to make

 a decision with regard to claims raised in a 225 5 motion is included in the record,

 there is no need for an evidentiary hearing. Rogers v. United States, 1 F.3d 697,

 699 (8th Cir. 1993). An evidentiary hearing is unnecessary where the files and

 records conclusively show petitioner is not entitled to relief. United States v.

 Schmitz, 887 F.2d 843, 844 (8th Cir. 1989); Dall v. United States, 957 F.2d 571,573

 (8th Cir. 1992).


                                           7
.   '    Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 8 of 10 PageID #: 75




                     Mackins Claim is Subject to Procedural Default

              Mackins did not raise a knowledge-of-prohibited-status objection in this Court

        before his guilty plea, nor did he raise the issue on direct appeal. As a "general

        rule," claims not raised at trial or on direct appeal "may not be raised on collateral

        review." Massaro v. United States, 538 U.S. 500, 504 (2003). Accordingly,

        Mackins' Rehaif claim is subject to procedural default. See Bousley v. United

        States, 523 U.S. 614, 621 (1998) (explaining a claim that a plea was involuntary and

        unknowing is procedurally defaulted on collateral review if the issue was not first

        raised on direct appeal).

              In order to overcome the procedural-default obstacle, a movant must show

        both "cause" for the default and "actual prejudice" from the asserted error. Bousley,

        523 U.S. at 622. Further, to establish an error caused actual prejudice, a movant

        must show the asserted error worked to his "actual and substantial disadvantage[.]"

        United States v. Frady, 456 U.S. 152, 171 (1982). Even assuming, arguendo, that

        Mackins can successfully show "cause" for the default, the record conclusively

        establishes he cannot show the asserted Rehaif error resulted in "actual prejudice."

        Mackins is simply unable to demonstrate a reasonable probability that, but for the

        error, he would not have entered the plea.

              In Rehaif, the Supreme Court held that, in order to be convicted under 18


                                                  8
.   '    Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 9 of 10 PageID #: 76




        U.S.C. § 922(g), the government "must prove that the defendant knew hepossessed

        a firearm and that he knew he belonged to the relevant category of persons barred

        from possessing a firearm." Rehaif, 139 S.Ct. at 2200. In so holding, the Supreme

        Court recognized that "knowledge can be inferred from circumstantial evidence."

        Id. at 2198. Here, Mackins had been sentenced to serve ten years in the Missouri

        Department of Corrections for intentionally shooting another person. PSR, 40.

        And he was incarcerated for approximately six years before he was released on

        parole. Id. Any notion that Mackins was somehow unaware of his status as a

        convicted felon is patently implausible. As the Eighth Circuit has recognized, the

        "lack of a plausible ignorance defense means that any § 922(g) defendant who

        served more than a year in prison on a single count of conviction will face an uphill

        battle to show that a Rehaif error in a guilty plea affected his substantial rights."

        United States v. Caudle, 968 F.3d 916, 922 (8th Cir. 2020) (citation omitted). See

        also United States v. Hollingshed, 940 F.3d 410,416 (8th Cir. 2019) (applying plain

        error review to Rehaif claim raised on direct appeal and concluding that, because

        defendant had served approximately four years in prison on prior conviction, he

        could not "show a reasonable probability that, but for the error, the result of the

        proceeding would have been different."); United States v. Everett, 977 F.3d 679,

        686-87 (8th Cir. 2020) (accord); United States v. Welch, 951 F.3d 901, 907 (8th Cir.


                                                 9
4   '
        . �    Case: 1:20-cv-00108-SNLJ Doc. #: 11 Filed: 02/05/21 Page: 10 of 10 PageID #: 77




               2020) (no plain error when defendant was previously incarcerated for more than one

               year).

                                                  CONCLUSION

                        The records and files in this case conclusively establish that Mackins is not

               entitled to relief. Therefore, Mackins' motion is denied without an evidentiary

               hearing.


              Dated this f-A. day of February, 2021




                                                 STEPHEN N. LIMBAGH,.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                          10
